       CASE 0:18-cv-01643-JRT-HB Document 31 Filed 04/10/19 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA


THELMA JONES, PRIYIA LACEY, FAISA
ABDI, ALI ALI, RUKIYA HUSSEIN, LUCIA
PORRAS, DAVID TROTTER-FORD, AND                          Case No. 18-CV-01643 (JRT/HB)
SOMALI COMMUNITY RESETTLEMENT
SERVICES, INC.,
                                                         MOTION TO COMPEL
                    Plaintiffs,

                       v.

CITY OF FARIBAULT,

                    Defendant.



Plaintiffs Thelma Jones, Priyia Lacey, Faisa Abdi, Ali, Rukiya Hussein, Lucia Porras,

David Trotter-Ford, and Somali Community Resettlement Services, Inc. (“Plaintiffs”) in

the above-named case hereby move the United States District Court, District of

Minnesota for an Order to: compel Defendant, the City of Faribault (“Defendant” or

“City”), to produce (1) documents the City has withheld on unproven claims of privilege

and (2) occupancy registers for rental dwellings in the City of Faribault, pursuant to Fed.

R. Civ. P. 37(a)(3)(iv) because:


1.     The first request in this motion should be granted because the City is withholding

214 documents or portions thereof on unproven claims of attorney-client privilege. The

City’s privilege log provides insufficient information to assess the validity of its privilege

claims, in violation of Fed. R. Civ. P. 26(b)(5)(ii) and the Court’s Scheduling Order (ECF
       CASE 0:18-cv-01643-JRT-HB Document 31 Filed 04/10/19 Page 2 of 3



21-1, ¶ 4). Given the time and effort Plaintiffs have spent addressing this issue, including

bringing this motion, and the City’s unjustified delays in producing a revised log—

despite acknowledging the need for one—the Court should deem the City’s privilege

claims waived and order it to produce all documents listed on its log.

2.     The second request in this motion should be granted because the City’s objection

to Plaintiffs’ request is without merit, i.e., the registers are within the City’s control and

the City has not provided any evidence, despite Plaintiff’s invitation, to substantiate its

view that producing the registers is too burdensome.


Said Motion is based upon the attached Memorandum of Law, Exhibits A-E and all of the

files, records, and proceedings herein.


Date: April 10, 2019

                                            Respectfully,

                                            /S/ Alejandro A. Ortiz
                                            Alejandro Ortiz (Admitted Pro Hac Vice)
                                            Joshua Riegel (Admitted Pro Hac Vice)
                                            American Civil Liberties Union
                                            Foundation
                                            125 Broad St., 18th Floor
                                            New York, NY 10004
                                            Tel: (646) 885-8332
                                            ortiza@aclu.org
                                            jriegel@aclu.org




                                               2
CASE 0:18-cv-01643-JRT-HB Document 31 Filed 04/10/19 Page 3 of 3



                             Teresa Nelson
                             Ian Bratlie
                             American Civil Liberties Union
                             of Minnesota
                             P.O. Box 14720
                             Minneapolis, MN 55414
                             Tel: 651.529.1692
                             tnelson@aclu-mn.org
                             ibratlie@aclu-mn.org

                             Attorneys for Plaintiffs




                                3
